[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]AMENDED DECISION
Plaintiff's complaint avers in Count I, Book Account, that defendants have failed to pay bills for materials supplied, and in Count II it seeks attorney's fees under an agreement theretofore alleged to have been executed. Relief is sought against the corporate purchaser of the materials and against defendant Catelli, who, plaintiff alleges, personally guaranteed payment. Defendants' answer denies material averments and the case is before the Court on plaintiff's motion for summary judgment, supported by affidavit of plaintiff's credit manager, and affidavits concerning reasonableness of attorney's fees sought. Defendant Catelli objected to the motion as individual defendant and filed his affidavit in support thereof. The Court has considered the pleadings, the aforementioned materials, and memoranda submitted by both sides.
In his affidavit, Catelli says the personal guarantee signature "is not my signature." A fact issue was thus created, something the Court cannot resolve on competing affidavits.O'Connor v. McKanna, 116 R.I. 627 at 633.
Plaintiff's motion should be and it hereby is denied.
Order to enter.